United States Court of Appeals
               For the First Circuit

No. 01-1780

              UNITED STATES OF AMERICA,

                      Appellee,

                         v.

                  ALFRED SHARPTON,

                Defendant, Appellant.


No. 01-1781

              UNITED STATES OF AMERICA,

                      Appellee,

                         v.

                   ADOLFO CARRIÓN,

                Defendant, Appellant.


No. 01-1782

              UNITED STATES OF AMERICA,

                      Appellee,

                         v.

                  ROBERTO RAMÍREZ,

                Defendant, Appellant.
No. 01-1783

                UNITED STATES OF AMERICA,

                        Appellee,

                            v.

                       JOSÉ RIVERA,

                  Defendant, Appellant.




                          ERRATA

          The opinion of this court, issued June 14, 2001,
should be amended as follows:

          On page 2, the following lines are to be inserted
after the listing of counsel for appellants:

          "Elaine R. Jones, Theodore M. Shaw, Norman J.
Chachkin, and James L. Cott on brief for NAACP Legal Defense &
Educational Fund, Inc., amicus curiae."